EXHIBIT 32.2 CERTIFICATION DAVID P. WILLIAMS PURUSANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned, as Executive Vice President and Chief Financial Officer of Chemed Corporation (“Company”), does hereby certify that: 1) The Company’s Annual Report on Form 10-K for the year ending December 31, 2015 (“Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: February 26, 2016 /s/ David P. Williams David P. Williams (Executive Vice President and Chief Financial Officer)
